Citation Nr: 1826066	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  10-49 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a low back disability.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The appellant had periods of active duty for training and inactive duty for training in the National Guard from February 1992 to September 1998, including a period of active duty for training from May 1992 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In May 2011, the Veteran testified at a hearing before a Veterans Law Judge (VLJ).  The VLJ, however, who presided over the May 2011 Board hearing has since left the Board.  In March 2018, the Board offered the Veteran an opportunity to testify at another hearing before a different VLJ.  The Veteran was notified that if he failed to respond within 30 days of the correspondence it would be assumed that he did not want another hearing.  To date, the Veteran has not responded and therefore the Board assumes that he does not wish to present for another hearing.

This case was remanded for further development in February 2014 and October 2014.  


FINDING OF FACT

A low back disability was not manifest during a period of ACDUTRA or INACDUTRA and is not otherwise attributable to any period of ACDUTRA or INACDUTRA.


CONCLUSION OF LAW

The criteria for service connection for a low back disability are not met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.303 (2017).






REASONS AND BASES FOR FINDING AND CONCLUSION

VETERANS CLAIMS ASSISTANCE ACT OF 2000 (VCAA)

The Board initially notes that VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).  A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction).

ANALYSIS 

Service connection may be established for disability resulting from personal injury sustained or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Veteran status is the first element required for a claim for disability benefits.  D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C. § 101(2).  The term "active duty" includes full-time duty in the Armed Forces, other than active duty for training (ACDUTRA).  38 U.S.C. § 101(21).  The term Armed Forces means the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including the reserve components thereof.  38 U.S.C. § 101(10).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty or period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C. § 101(21) and (24); 38 C.F.R. § 3.6(a) and (d).  ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c)(1).

When a claim for service connection is based only on a period of ACDUTRA, there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of ACDUTRA service alone.  Id.  

Generally, no presumptions (including the presumptions of soundness, aggravation, or for presumptive diseases) attach to periods of ACDUTRA and INACDUTRA unless "veteran" status is attained during those periods.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

The appellant appeals the denial of service connection for a low back disability.  He asserts that his current low back disability is the result of an injury suffered during his period of active duty for training purposes.  According to the appellant, he sought treatment for his back several times in service and his problems have continued since that time.

A May 1992 service treatment record shows that the appellant complained of and was treated for low back pain.  Service treatment records also show that in May 1993 the appellant had a contusion of the spine following a motor vehicle accident. During a June 1995 periodic examination, however, the spine, other musculoskeletal was normal.  At that time, the appellant denied recurrent back pain.  Thus, credible competent evidence includes the appellant's own report that he had no recurrent back pain during a periodic examination in June 1995, and a medical evaluation finding a normal spine on physical examination.

The Board has reviewed the service examination reports, VA medical records, the VA examinations and private treatment records of file.  These records do not include any competent opinion linking the appellant's current low back disability to service or any incident therein.  There is no competent evidence or opinion that the his disability is related to his military service and he has not presented such an opinion.

Rather, during the August 2009 VA examination, the appellant reported that he injured his back when someone jumped on his back in 1992 while in boot camp.  
The VA examiner found that after review of the record and with X rays being normal in 1992 it was not likely that the appellant's current symptomatology and his arthritis and degenerative disk disease was related to his training in the service but more likely a natural occurring phenomenon.  

During the August 2016 VA examination, the appellant was diagnosed with lumbosacral strain, contusion sacral spine and lumbosacral degenerative disc disease.  The VA examiner stated that the service treatment records document two injuries to the appellant's low back in 1992 and 1993.  He found that it would have been reasonable to assume his conditions would have resolved and been self-limiting in the absence of any diagnostic testing to support a more severe diagnosis. Additionally, he noted that the appellant has other significant history of low back injuries that could have resulted in his current low back conditions.  Therefore, he opined that it would be less likely than not that the appellant's current low back diagnoses are related to his military service back injuries.  

The Board finds that the medical opinions rendered by the VA examiners are persuasive and assign them greater probative weight than the lay statements of record.  The opinions were rendered by medical professionals with the expertise to opine on the matters at issue in this case.  The examiners addressed the appellant's contentions and based the opinions on a review of the claims folder to include consideration of the in service history and the nature of the current disability.  The opinions are consistent with the historical record to include the Veteran's denial of  recurrent back pain in June 1995 and the normal findings by a military examiner at that time.  The Board finds no factual inaccuracies. 

To the extent that the appellant alleges that his back problems started in service and have continued since that time, the Board finds that this recollection is not credible.  In this respect, his recent statements conflict with the periodic examination in June 1995.  During this examination, the appellant specifically denied recurrent back pain and clinical examination by a military physician found normal findings for the spine at that time.  The Board places greater probative weight to the appellant's denial of back trouble in June 1995 as these statements were made closer in time to the time period in question and bear the indicia of reliability as they were made in the context of seeking appropriate medical evaluation during service.  See Lilly's An Introduction to the Law of Evidence, 2nd Ed. (1987), pp. 245- 46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  The appellant's current allegation of chronic back problems since service was recollected many years after service and is not consistent with his prior in service statements.  

The Board also notes that post service the appellant has been an inconsistent historian regarding the onset of his back problems.  In a March 2005 evaluation, the appellant reported injuries to his back in 1989 and 1992.  When evaluated in May 2008, he reported that he injured his back in July 1992 when someone playing around jumped on his back.  It was noted that the pain improved after the initial event but worsened over time.  In April 2007, however, the appellant reported back pain which started that day.  In June 2008, it was noted that the appellant has had back pain since a motor vehicle accident in 1998.  In September 2002, it is shown that the appellant fell over a pallet of shelving at work which caused multiple injuries including to the back.  The appellant has provided differing accounts regarding the onset of his back problems.  His inconsistent statements render him an unreliable historian and his statements made contemporaneous in time to service, particularly during a June 1995 periodic examination, are considered the most reliable history provided by the appellant.

For the reasons detailed above, the Board must find against the appellant's claim for service connection.  In making this decision, the Board notes that the appellant is competent to report back pain and the circumstances surrounding such.  Although lay persons are competent to provide opinions on observable lay symptoms or conditions, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issue in this case, the etiology of his low back disability falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board finds that the opinions of the VA examiner are far more probative and persuasive as to the etiology of his disability.

In sum, the most probative evidence of record preponderates against finding that the appellant's low back disability is related to a period of ACDUTRA and/or INACDUTRA.  While the service treatment records show complaints of back pain in 1992 and 1993, such appears to be acute according to competent medical opinion and a chronic disability resulting therefrom is not shown by the record.  Accordingly, the claim is denied.  There is no doubt of material fact to be resolved in the appellant's favor.  38 U.S.C. § 5107.  


ORDER

Entitlement to service connection for a low back disability is denied.  



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


